Exhibit 10.1

EXECUTION VERSION

HSBC SECURITIES (USA) INC.

HSBC BANK USA, NATIONAL ASSOCIATION

HSBC BANK PLC

425 Fifth Avenue

New York, NY 10018

CONFIDENTIAL

January 30, 2017

Walgreens Boots Alliance, Inc.

108 Wilmot Road

Deerfield, IL 60015

 

Attention: George Fairweather

  Executive Vice President and Global Chief Financial Officer

Project Victoria

Backstop Facility Commitment Letter

Ladies and Gentlemen:

Walgreens Boots Alliance, Inc., a Delaware corporation (the “Borrower” or
“you”), has informed HSBC Securities (USA) Inc. (“HSBC Securities”), HSBC Bank
USA, National Association (“HSBC USA”) and HSBC Bank plc (“HSBC PLC” and,
together with HSBC Securities and HSBC USA, “HSBC”, the “Commitment Parties”,
“we” or “us”) that the Borrower intends to acquire (the “Acquisition”) directly
or indirectly, all the issued and outstanding equity interests in Rite Aid
Corporation, a Delaware corporation (the “Acquired Company” and, together with
its subsidiaries, the “Acquired Business”) pursuant to the Agreement and Plan of
Merger, dated as of October 27, 2015, as amended pursuant to Amendment No. 1
thereto, dated as of January 30, 2017 (together with the exhibits, annexes,
schedules and other disclosure letters thereto, collectively, as modified,
amended, supplemented, consented to or waived, the “Merger Agreement”), among
you, the Acquired Company and Victoria Merger Sub, Inc., a Delaware corporation,
for consideration consisting of cash. Capitalized terms used and not defined in
this letter (together with Annexes A and B hereto, the “Commitment Letter”)
shall have the meanings assigned to them in Annex A or B hereto, as applicable.
In connection with the Acquisition, the Borrower intends to repay certain
indebtedness of the Acquired Business, including, without limitation, the
Company Credit Agreements (as such term is defined in the Merger Agreement) on
the Closing Date (as defined below), and in connection with foregoing, the
Borrower has entered into (i) that certain Term Loan Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Initial Term Loan Agreement”), dated as of December 18, 2015, among the
Borrower, the institutions from time to time parties thereto as lenders and Bank
of America, N.A. as administrative agent, (ii) that certain Term Loan Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “SMBC Term Loan Agreement” and, together with the Initial Term Loan,
the “Term Loan Agreements”), dated as of August 30, 2016, among the Borrower,
the institutions from time to time parties thereto as lenders and Sumitomo
Mitsui Banking Corporation as administrative agent and (iii) that certain Bridge
Credit Agreement, dated as of December 18, 2015, among the Borrower, the
institutions from time to time parties thereto as lenders and UBS AG, Stamford
Branch, as administrative agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Bridge Loan Agreement” and, together with the
Term Loan Agreements, in each case, including any additional credit agreements
providing a replacement for the expired commitments thereunder, the “Existing
Credit Agreements”).



--------------------------------------------------------------------------------

In connection with the Acquisition, you have requested a backstop bridge
facility (the “Facility”) in an aggregate principal amount of up to the sum of
$5,000,000,000 (provided that, the amount of the Facility shall be automatically
reduced as provided under “Optional Commitment Reductions and Prepayments” and
“Mandatory Commitment Reductions and Prepayments” in Annex B hereto) in the form
set forth on Annex B hereto (the “Credit Agreement”), which would be intended to
replace the expired commitments in respect of the Existing Credit Agreements.

The acquisition and the other transactions described in this paragraph are
collectively referred to as the “Transactions”.

 

1. Commitments; Titles and Roles.

In connection with the foregoing, HSBC PLC is pleased to commit to (i) provide
100% of the principal amount of the Facility on the terms set forth in this
Commitment Letter and subject only to the satisfaction of the conditions to
funding set forth in Article IV of the Credit Agreement; provided that, the
amount of the Facility shall be automatically reduced as provided under
“Optional Commitment Reductions and Prepayments” and “Mandatory Commitment
Reductions and Prepayments” in Annex B hereto and (ii) deliver an executed
version of the Credit Agreement as promptly as practicable and in any event
within one business day following the date of the acceptance by you hereof. HSBC
PLC, is individually referred to herein as the “Initial Lender”, and
collectively as the “Initial Lenders”.

Additionally, in connection with the foregoing, (a) HSBC Securities and HSBC PLC
is pleased to confirm its agreement to act, and you hereby appoint HSBC
Securities and HSBC PLC to act, as lead arranger and bookrunner in connection
with the Facility (in such capacities, (i) the “Arranger” and (ii) the
“Bookrunner”) and (b) HSBC USA is pleased to confirm its agreement to act, and
you hereby appoint HSBC USA to act, as sole administrative agent for the
Facility, in each case on the terms set forth in this Commitment Letter and, in
either case, will perform the duties customarily associated with such roles. You
agree that no other agents, co-agents, bookrunners or arrangers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by the Credit Agreement and the Fee Letter referred to
below) will be paid in connection with the Facility unless you and we shall so
agree.

The fees to be paid in connection with, the services of HSBC USA in its capacity
as administrative agent for the Facility are set forth in the Administrative
Agent Fee Letter being entered into by you and HSBC USA on the date of the
acceptance by you hereof (the “Fee Letter”).

 

2. Conditions Precedent.

The Commitment Parties’ commitment and agreement hereunder to deliver an
executed version of the Credit Agreement is subject solely to the acceptance by
you hereof and the initial funding of the Facility shall occur upon satisfaction
(or waiver) of the conditions expressly set forth in Article IV of the Credit
Agreement; it being understood and agreed that there are no other conditions
(implied or otherwise, including compliance with the terms of this Commitment
Letter, the Fee Letter and the Credit Agreement) to the commitments hereunder.

The date on which the initial borrowing under the Facility occurs and the
Acquisition is consummated is referred to herein as the “Closing Date”.

 

2



--------------------------------------------------------------------------------

3. Syndication.

The syndication of the Facility, including determinations as to the timing of
offers to a group of prospective banks, financial institutions and other
institutional lenders and investors identified by the Arranger and you,
including, without limitation, any relationship lenders designated by you (such
banks, financial institutions and other institutional lenders and investors,
together with the Initial Lenders, the “Lenders”), the selection of Lenders, the
acceptance and final allocation of commitments, the awarding of titles or roles
to any Lenders and the amounts offered and the compensation provided to each
Lender, will be conducted jointly by the Arranger and the Borrower and it is
agreed that (x) the Lenders shall be limited to the banks, financial
institutions and investors agreed prior to the commencement of syndication and
such other banks, financial institutions and investors approved by you (each
such Lender, an “Approved Lender”); provided that no such bank, financial
institution or investor shall hold more than 20% of the commitments in respect
of the Facility and (y) the syndication of the Facility shall commence no
earlier than the earlier of (A) the Closing Date and (B) the date which is 45
days following your acceptance hereof (such earlier date, the “Syndication Start
Date”).

Notwithstanding the Arranger’s right to syndicate the Facility and receive
commitments with respect thereto, until the applicable Lenders shall have
executed and delivered the Credit Agreement (or executed an assignment
thereunder, as applicable), (i) no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Facility on the date of the effectiveness of, and initial funding under, the
Facility) in connection with any syndication, assignment or participation of the
Facility, including its commitments in respect thereof, (ii) no assignment or
novation by any Initial Lender shall become effective with respect to all or any
portion of any Initial Lender’s commitments in respect of the Facility and
(iii) unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facility, including all rights with respect to
consents, modifications, supplements, waivers and amendments.

For the avoidance of doubt and as described in Section 1 above, the Arranger
agrees to deliver the executed Facility Documentation as promptly as practicable
and in any event within one business day following your acceptance hereof.

You agree to use your commercially reasonable efforts to ensure that the
Arranger’s syndication efforts benefit from your and your subsidiaries’ existing
relationships with banks and other financial institutions. To facilitate an
orderly and successful syndication of the Facility, you agree that until the
earlier of (a) the achievement of a Successful Syndication and (b) 90 days
following the date of initial funding under the Facility (such earlier date
being called the “Syndication Date”), you will ensure that there will be no
competing issues, offerings, placements or arrangements of debt securities or
syndicated commercial bank or other syndicated credit facilities of yours or
your subsidiaries, and to the extent practical and appropriate and in all
instances not in contravention of the terms of the Merger Agreement as in effect
on the date hereof will use your commercially reasonable efforts to ensure that
there will be no competing issues, offerings, placements or arrangements of debt
securities or syndicated commercial bank or other syndicated credit facilities
of the Acquired Business (other than (i) the Facility (or any permanent
financing entered into in lieu thereof), (ii) any Existing Credit Agreement,
(iii) prior to the closing of the Acquisition, any indebtedness of the Acquired
Business permitted to be incurred under the Merger Agreement and (iv) Excluded
Debt), in either case, without the prior written consent of the Arranger (such
consent may be withheld only if, in the reasonable judgment of the Arranger,
such financing, syndication or placement would be likely to materially impair
the primary syndication of the Facility).

 

3



--------------------------------------------------------------------------------

The Arranger and the Borrower intend to commence syndication efforts promptly
after the Syndication Start Date. To assist the Arranger in such syndication
efforts, until the Syndication Date you agree (a) to prepare and provide
customary information with respect to the Borrower and its subsidiaries and the
transactions contemplated hereby that is reasonably requested by the Arranger in
connection with and customary for, the syndication of the Facility and (b) to
cooperate with the Arranger in connection with (i) the presentation of one or
more information packages (collectively, the “Lender Presentation”) in a
reasonable number of meetings and, to the extent reasonably necessary, one or
more conference calls with prospective Lenders in connection with the
syndication of the Facility at times and locations to be mutually agreed and
upon reasonable notice (including through direct contact between senior
management and certain relevant non-legal representatives of the Borrower and
prospective Lenders) and (ii) the use of commercially reasonable efforts to
maintain a public rating (but no specific rating) of the Borrower’s Index Debt
from Moody’s Investor Services, Inc. (“Moody’s”) and a public rating (but no
specific rating) of the Borrower’s Index Debt from Standard & Poor’s Financial
Services LLC, a subsidiary of S&P Global Inc. (or any successor thereto)
(“S&P”), in each case taking into account the Transactions. You will be solely
responsible for the contents of the Lender Presentation and all other
information, documentation or other materials delivered to the Arranger in
connection therewith, and acknowledge that the Arranger will be using and
relying upon such information without independent verification thereof.

A “Successful Syndication” means a syndication of the Facility that results in
the Initial Lenders’ committed portion of the Facility being no greater than 30%
of the aggregate principal amount of commitments, or, if the Facility shall have
been funded, the aggregate principal amount of the Loans outstanding, under the
Facility.

Notwithstanding anything to the contrary set forth in this Commitment Letter or
the Fee Letter or any other agreement (but subject to the express conditions
precedent set forth in Section 2 of this Commitment Letter and in Article IV of
the Credit Agreement), the commencement or successful completion of any
syndication of the Facility, maintenance of ratings and compliance with this
Commitment Letter (including the compliance with any of the provisions set forth
in clauses (a) and (b) of the immediately preceding paragraph) shall in no event
constitute a condition precedent to the commitment hereunder to deliver the
executed Facility Documentation as promptly as practicable and in any event
within one business day following your acceptance hereof.

For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would violate any law, rule or
regulation, or any obligation of confidentiality binding upon, or waive any
attorney-client privilege of you, the Acquired Business or any of your or their
respective affiliates; provided that, in the event that you do not provide
information in reliance on this sentence, you shall provide notice to the
Arranger that such information is being withheld and you shall use your
commercially reasonable efforts to communicate the applicable information in a
way that would not violate the applicable obligation or risk waiver of such
privilege; provided, further, that none of the foregoing shall be construed to
limit any of your representations and warranties or any of the conditions, in
any such case, set forth in this Commitment Letter or the Credit Agreement.
Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to the Commitment Parties in connection
with the syndication of the Facility shall be those required to be delivered
pursuant to Article IV of the Credit Agreement.

You agree that information regarding the Facility and the Information provided
by or on behalf of the Borrower to the Arranger in connection with the Facility
or the other transactions contemplated hereby (including draft and execution
versions of the Credit Agreement, the Lender Presentation, publicly filed
financial statements, and draft or final offering materials relating to
contemporaneous or prior securities issuances by the Borrower) may be
disseminated to prospective Lenders and other persons on a

 

4



--------------------------------------------------------------------------------

confidential basis through one or more internet sites (including an IntraLinks,
SyndTrak or other electronic workspace (the “Platform”)) created for purposes of
syndicating the Facility or otherwise, in accordance with the Arranger’s
standard syndication practices, and you acknowledge that neither the Arranger
nor any of its affiliates will be responsible or liable to you or any other
person or entity for damages arising from the use by others of any Information
or other materials obtained on the Platform, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of the Arranger or such affiliates or any of their respective partners, members,
directors, agents, employees, controlling persons or successors of any of the
foregoing (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

You acknowledge that certain of the Lenders may be “public side” Lenders that do
not wish to receive material non-public information within the meaning of
federal or state securities laws with respect to the Borrower, the Acquired
Business, their respective subsidiaries or any of the respective securities of
any of the foregoing (such information being called “MNPI” and each such Lender
being called a “Public Lender”). At the reasonable request of the Arranger, you
agree to assist in the preparation of an additional version of the Lender
Presentation to be used by Public Lenders that does not contain MNPI (which
version of the Lender Presentation to be used by Public Lenders shall only
contain information of the type consistent with that included in filings made by
you and the Acquired Company with the Securities and Exchange Commission). It is
understood that, in connection with your assistance described above, (a) you
will provide authorization letters to the Arranger authorizing the distribution
of the Information to prospective Lenders and containing the representations set
forth in Section 4 hereof and a representation that such versions do not contain
MNPI (except as otherwise set forth in the last sentence of this paragraph) and
(b) the Lender Presentation will include provisions that exculpate us and our
affiliates with respect to any liability related to the use or misuse of the
content of such Lender Presentation or related offering and marketing materials
by the recipients thereof, and exculpate you, the Acquired Business or any of
your or their respective affiliates, in the event of any unauthorized misuse of
the Lender Presentation or related offering and marketing materials by the
recipients thereof. In addition, you agree upon our reasonable request to use
commercially reasonable efforts to clearly designate as such all Information
provided to the Arranger by or on behalf of the Borrower that is suitable to
make available to Public Lenders (it being agreed that distribution of any
Information that is not so identified may be restricted by the Arranger to
Lenders that are not Public Lenders). You agree that, unless expressly
identified as Information that is suitable to make available to Public Lenders,
each document to be disseminated by the Arranger (or any other agent) to any
Lender in connection with the Facility will be deemed to contain MNPI and the
Arranger (or such agent) will not make any such materials available to Public
Lenders. You acknowledge and agree that, subject to the confidentiality and
other provisions of this Commitment Letter, the following documents may, after
you and your counsel shall have been given a reasonable opportunity to review
them, be distributed to Public Lenders (unless you notify the Arranger in
writing (including by email) prior to such distribution that any such document
contains MNPI): (a) drafts and final versions of the Credit Agreement,
(b) administrative materials prepared by the Arranger for prospective Lenders
(such as a lender meeting invitation, allocations and funding and closing
memoranda) and (c) term sheets and notification of changes in the terms and
conditions of the Facility. If you advise the Arranger in writing within a
reasonable period of time (including by email) prior to dissemination that any
of the foregoing items should not be distributed to Public Lenders, then the
Arranger will not distribute such materials to Public Lenders without further
discussions with you.

 

4. Information.

You represent and warrant that (in the case of Information (as defined below)
regarding the Acquired Business and its business, to your knowledge) all
information (other than information of a general economic or industry nature)
(the “Information”) provided by or on behalf of the Borrower or its
representatives to the Commitment Parties or the Lenders in written form in
connection with the

 

5



--------------------------------------------------------------------------------

transactions contemplated hereby (including, for the avoidance of doubt, all
Information set forth in the Lender Presentation) does not, when taken as a
whole, and will not, when furnished and when taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, when taken as a whole, not materially
misleading when taken as a whole and in light of the circumstances under which
such statements were made (giving effect to any supplements then or theretofore
furnished). You agree that if at any time prior to the later of (i) the Closing
Date and (ii) the Syndication Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if such Information were being furnished, and such representations were
being made, at such time, then you will (or with respect to Information relating
to the Acquired Business, to the extent practical and appropriate and in all
instances not in contravention of the terms of the Merger Agreement as in effect
on the date hereof you will use commercially reasonable efforts to) promptly
supplement, or cause to be supplemented, such Information so that such
representations will be correct in all material respects under those
circumstances (or with respect to Information relating to the Acquired Business,
to your knowledge, such representations will be correct in all material respects
under those circumstances). In arranging and syndicating the Facility, the
Arranger will be entitled to use and rely on the Information without
responsibility for independent verification thereof, and you acknowledge and
agree that the Arranger will have no obligation to conduct any independent
evaluation or appraisal of the assets or liabilities of the Borrower, the
Acquired Business or any other person or to advise or opine on any related
solvency issues.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the policy of the Commitment
Parties to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter. Whether or not the Acquisition is
consummated or the Facility is funded, you agree to reimburse the Arranger
periodically for its reasonable and documented out-of-pocket expenses (including
expenses of each Commitment Party’s due diligence investigation, consultants’
fees (to the extent any such consultant has been retained with your prior
written consent (such consent not to be unreasonably withheld or delayed)),
syndication expenses and travel expenses associated with the arrangement and
syndication of the Facility and the reasonable fees, disbursements and other
charges of our outside counsel (limited to Davis Polk & Wardwell LLP as outside
counsel, in addition to one local counsel in any relevant jurisdiction (which
may include one specialist counsel acting in multiple jurisdictions) as
appropriate and reasonably required retained with your written consent) arising
in connection with the Commitment Letter or the Fee Letter or any matter
referred to herein or therein).

 

6. Assignments.

This Commitment Letter shall not be assignable by you or us without the prior
written consent of each other party hereto (and any purported assignment without
such consent will be null and void). This Commitment Letter and the commitments
hereunder are intended to be solely for the benefit of the parties hereto (and
Indemnified Persons to the extent expressly set forth herein) and do not and are
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and Indemnified Persons to the extent
expressly set forth herein). Any Commitment Party may assign its agreements
hereunder (but for the avoidance of doubt not its commitments hereunder), in
whole or in part, to any of its affiliates.

 

7. Confidentiality.

Please note that this Commitment Letter and the Fee Letter, the terms hereof and
thereof and any written communications provided by, or oral discussions with,
the Arranger in connection with this arrangement

 

6



--------------------------------------------------------------------------------

are exclusively for your information and may not be disclosed by you to any
other person or circulated or referred to publicly without the prior written
consent of the Arranger (such consent not to be unreasonably withheld,
conditioned or delayed); provided that we hereby consent to your disclosure of
(a) this Commitment Letter and the Fee Letter, the terms hereof and thereof and
such communications and discussions (i) to your affiliates and your and their
respective officers, directors, employees, partners, agents, attorneys,
accountants and advisors, in each case, who are directly involved in the
consideration of the Facility and who have been advised by you of the
confidential nature of such information, (ii) pursuant to a subpoena or order
issued by a court or by judicial, administrative or legislative body or
committee, or in any pending judicial, administrative or legal proceeding, or as
otherwise required by applicable law, rule or regulation or compulsory legal
process (in which case you agree to inform the Arranger promptly thereof to the
extent practicable and not prohibited by law, rule or regulation) or required or
requested by governmental and/or regulatory authorities, (b) this Commitment
Letter and the terms hereof, and if the fee amounts payable pursuant to the Fee
Letter and the economic terms of the “Market Flex Provisions” in the Fee Letter
have been redacted in a manner reasonably agreed by us, such redacted version of
the Fee Letter to the Acquired Business and to the Acquired Business’s officers,
directors, employees, partners, agents, attorneys, accountants and advisors, in
each case, who have been advised of the confidential nature of such information,
(c) information regarding the Facility (but not the Fee Letter or the terms
thereof) in the Lender Presentation, any prospectus or other offering memorandum
relating to the offering of any notes or any S-4 or other filing with the
Securities and Exchange Commission or any other governmental authority in
connection with the Acquisition (provided, that the Borrower may include the
aggregate amount payable as fees under the Fee Letter as part of financial
projections, pro forma information or aggregate transaction expenses in a
sources and uses disclosure to the extent customary or required in offering or
marketing materials for any notes or any such filing), (d) this Commitment
Letter and the terms hereof (including the annexes hereto) (but not the Fee
Letter or the terms thereof) to potential Lenders in any syndication or other
marketing materials in connection with the Facility (including the Lender
Presentation) in each case in consultation with us (provided, that the Borrower
may include the aggregate amount payable as fees under the Fee Letter as part of
financial projections, pro forma information or aggregate transaction expenses
in a sources and uses disclosure to the extent customary or required in offering
or marketing materials for the Facility) and (e) the draft Credit Agreement and
the terms thereof (but not the Fee Letter or the terms thereof), to ratings
agencies in connection with obtaining the ratings. Notwithstanding the
foregoing, following your acceptance hereof, the Commitment Letter (but not the
Fee Letter) may be filed with the Securities and Exchange Commission, and
thereafter the foregoing restrictions on the disclosure of the Commitment Letter
shall no longer apply.

Each Commitment Party will use all confidential information provided to any of
them by or on behalf of the Borrower or the Acquired Business hereunder solely
for the purpose of providing the services that are the subject of this
Commitment Letter and negotiating, evaluating and contemplating the transactions
contemplated hereby, and will treat as confidential all such information and
will not publish, disclose or otherwise divulge, such information without the
prior written consent of the Borrower; provided that nothing herein shall
prevent the Commitment Parties from disclosing any such information (i) to any
Lenders or participants or prospective Lenders or participants or to any direct
or indirect contractual counterparties to any swap or derivative transaction
relating to the Borrower or its obligations under the Facility (collectively,
“Specified Counterparties”); provided, that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants or Specified Counterparties referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant or Specified Counterparty that such
information is being disseminated on a confidential basis in accordance with the
standard syndication process of the Arranger or customary market standards for
dissemination of such types of information, subject to customary confidentiality
restrictions that are no less restrictive in any material respect than those in
this paragraph, which shall in any event require “click through” or other
affirmative actions on

 

7



--------------------------------------------------------------------------------

the part of recipient to access such information, (ii) to its affiliates and its
and their respective officers, directors, members, partners, agents, advisors,
employees and representatives on a confidential and need-to-know basis (with
such Commitment Party, to the extent such person’s compliance with this
paragraph is within its control, being responsible for such compliance),
(iii) pursuant to a subpoena or order issued by a court or by a judicial,
administrative or legislative body or committee, or in any pending judicial,
administrative or legal proceeding, or as otherwise required by applicable law,
rule, regulation or compulsory legal process (in which case such Commitment
Party agrees to inform the Borrower promptly thereof to the extent practicable
and not prohibited by law, rule or regulation, except to the extent in
connection with an audit or examination conducted by a regulatory authority
having jurisdiction over it or its affiliates), (iv) as required or requested by
governmental and/or regulatory authorities having jurisdiction, or purporting to
have jurisdiction, over such Commitment Party or any of its affiliates,
including any self-regulatory organization (in which case such Commitment Party
agrees to inform the Borrower promptly thereof to the extent practicable and not
prohibited by law, rule or regulation, except to the extent in connection with
an audit or examination conducted by a regulatory authority having jurisdiction
over it or its affiliates), (v) in connection with the assertion of any due
diligence defense, (vi) to the extent such confidential information is publicly
available or becomes publicly available other than as a result of an improper
disclosure by such Commitment Party or any of its affiliates or any related
parties thereto (including any of the persons referred to in the preceding
clause (ii)) in violation of any confidentiality obligations owing to the
Borrower, the Acquired Business or their respective affiliates or any related
parties thereto (including any of the persons referred to in the preceding
clause (ii)), (vii) provided to it from a source, other than the Borrower, the
Acquired Business or their respective subsidiaries, which is not to such
Commitment Party’s knowledge subject to any confidentiality or fiduciary
obligation to the Borrower, the Acquired Business or their respective affiliates
or any related parties thereto (including any of the persons referred to in the
preceding clause (ii)) with respect to such information and (viii) to the extent
that such information is independently developed by the Commitment Parties
without the use of any confidential information and without violating the terms
of this Commitment Letter; provided, that the foregoing obligations of the
Commitment Parties shall remain in effect until the earlier of (i) two years
from the date hereof and (ii) the execution and delivery of the Credit Agreement
by the parties thereto, at which time any confidentiality undertaking in the
Credit Agreement shall, to the extent covered thereby, supersede the provisions
in this paragraph to the extent that such provisions are binding on such
Commitment Parties. Notwithstanding the foregoing, following your filing of the
Commitment Letter with the Securities and Exchange Commission, the foregoing
restrictions shall no longer apply insofar (and only insofar) as they relate to
the disclosure of this Commitment Letter and the terms hereof.

Notwithstanding anything herein to the contrary, the Borrower (and each
employee, representative or other agent of the Borrower) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Facility and all materials of any kind (including opinions or other tax
analyses) that are provided to the Borrower relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure will remain subject to the confidentiality provisions hereof (and the
foregoing sentence will not apply) to the extent reasonably necessary to enable
the parties hereto, their respective affiliates and their respective affiliates’
directors and employees to comply with applicable securities laws. For this
purpose, “tax treatment” means U.S. federal or state income tax treatment, and
“tax structure” is limited to any facts relevant to the U.S. federal income tax
treatment of the transactions contemplated by this Commitment Letter but does
not include information relating to the identity of the parties hereto or any of
their respective affiliates.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, the Arranger (together with its affiliates, the “Arranger Parties”)
is a full service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including

 

8



--------------------------------------------------------------------------------

commercial and investment banking, financial advisory, market making and
trading, investment management (both public and private investing), investment
research, principal investment, financial planning, benefits counseling, risk
management, hedging, financing, brokerage and other financial and non-financial
activities and services globally. In the ordinary course of their various
business activities, the Arranger Parties and funds or other entities or persons
in which the Arranger Parties co-invest may at any time purchase, sell, hold or
vote long or short positions and investments in securities, derivatives, loans,
commodities, currencies, credit default swaps and other financial instruments
for their own account and for the accounts of their customers. Any of the
aforementioned activities may involve or relate to assets, securities and/or
instruments of the Borrower, the Acquired Business, their respective affiliates
and other entities and persons that may be involved in transactions arising from
or relating to the arrangement contemplated by this Commitment Letter or have
other relationships with the Borrower, the Acquired Business or their respective
affiliates. In addition, the Arranger Parties may provide investment banking,
commercial banking, underwriting and financial advisory services to such other
entities and persons. The arrangement contemplated by this Commitment Letter may
have a direct or indirect impact on the investments, securities or instruments
referred to in this paragraph, and employees working on the financing
contemplated hereby may have been involved in originating certain of such
investments and those employees may receive credit internally therefor. Although
the Arranger Parties in the course of such other activities and relationships
may acquire information about the transactions contemplated by this Commitment
Letter or other entities and persons that may be the subject of the financing
contemplated by this Commitment Letter, none of the Arranger Parties shall have
any obligation to disclose such information, or the fact that the Arranger Party
is in possession of such information, to you or any of your affiliates or to use
such information on your or your affiliates’ behalf.

Consistent with the policies of the Arranger Parties to hold in confidence the
affairs of its customers, none of the Arranger Parties will furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter to any of its other customers, or use such confidential
information in connection with the performance of services for other customers.
Furthermore, you acknowledge that the Arranger Parties and their respective
affiliates have no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained or that may be obtained by them from any other person.

The Arranger Parties may have economic interests that conflict with yours or
those of your equityholders or affiliates. You agree that the Arranger Parties
will act under this Commitment Letter as an independent contractor and that
nothing in this Commitment Letter or the Fee Letter will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Arranger Party, on the one hand, and you or your equityholders or
affiliates, on the other hand with respect to the financing transactions
contemplated hereby. You acknowledge and agree that the financing transactions
contemplated by this Commitment Letter and the Fee Letter (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Arranger Parties, on the one hand, and you,
on the other hand, and in connection therewith and with the process leading
thereto, (a) the Arranger Parties have not assumed advisory or fiduciary
responsibilities in favor of you or your equityholders or affiliates with
respect to the financing transactions contemplated hereby (or the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Arranger Party has advised, is currently advising
or will advise you or your equityholders or affiliates on other matters) or any
other obligation to you, except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (b) each of the Arranger Parties is
acting solely as a principal and not as an agent or fiduciary of you or your
management, equityholders, affiliates, creditors or any other person in
connection with the financing transactions contemplated by this Commitment
Letter and the Fee Letter. You acknowledge and agree that you have consulted
your own legal and financial advisors to the extent you deemed appropriate and
that you are responsible for making your own independent judgment with respect
to such financing transactions and the process leading thereto. You

 

9



--------------------------------------------------------------------------------

agree that you will not claim that the Arranger Parties have rendered advisory
services of any nature or respect, or owe a fiduciary or similar duty to you, in
connection with such financing transactions or the process leading thereto
contemplated herein. As you know, HSBC has been retained by you as financing
consultant (in such capacity, the “Consultant”) in connection with the
Acquisition. You agree not to assert any claim you might allege based on any
actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Consultant and, on the other
hand, the Arranger Parties and their affiliates’ relationships with you as
described and referred to herein. In addition, the Arranger Parties may employ
the services of their affiliates in providing services and/or performing their
obligations hereunder and may exchange with such affiliates information
concerning the Borrower, the Acquired Business and other entities or persons
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Arranger Parties hereunder.

HSBC or its affiliates are, or may at any time, be a lender under the Existing
Credit Agreements (in such capacity, the “Existing Credit Agreement Lender”).
The Borrower acknowledges and agrees for itself and its subsidiaries that the
Existing Credit Agreement Lender (a) will be acting for its own account as
principal in connection with the existing facilities, (b) will be under no
obligation or duty as a result of HSBC’s role in connection with the
transactions contemplated by this Commitment Letter or otherwise to take any
action or refrain from taking any action (including with respect to voting for
or against any requested amendments), or exercising any rights or remedies, that
the Existing Credit Agreement Lender may be entitled to take or exercise in
respect of the existing facilities and (c) may manage its exposure to the
existing facilities without regard to HSBC’s role hereunder.

In addition, please note that the Arranger Parties do not provide accounting,
tax or legal advice.

 

9. Miscellaneous.

The Commitment Parties’ commitments and agreements hereunder will automatically
terminate upon the first to occur of (a) the consummation of the Acquisition
with or without the funding of the Facility, (b) after execution of the Merger
Agreement and prior to the time of the consummation of the Acquisition, the
termination of the Merger Agreement by you or with your written consent in
accordance with its terms (other than with respect to provisions therein that
expressly survive termination), (c) the execution of the Credit Agreement by the
parties thereto and (d) 11:59 p.m. (New York time) on July 31, 2017 or, if
earlier, the End Date under the Merger Agreement (as amended from time to time).

The provisions set forth under Sections 5 (including Annex A), 7 and 8 hereof
and this Section 9 and the provisions of the Fee Letter related to compensation
and expense reimbursement (to the extent applicable) will remain in full force
and effect notwithstanding the expiration or termination of this Commitment
Letter or the commitments and agreements hereunder; provided that your and our
obligations under this Commitment Letter (other than those under Section 3,
Section 4, Section 7 (solely as it relates to restrictions on your disclosure of
the Fee Letter), 8 and, to the extent applicable, this Section 9 and the
provisions of the Fee Letter related to compensation and expense reimbursement
(to the extent applicable), all of which shall survive), shall automatically
terminate and be of no further force and effect (and, if applicable, shall be
superseded by the Credit Agreement) on the date the Credit Agreement is executed
and delivered by the Lenders and you and is effective, and you and we shall be
automatically released from all liability hereunder in connection therewith at
such time; provided, that Section 5 hereof (including Annex A) will so terminate
and be superseded only to the extent the Credit Agreement contains provisions
affording the Commitment Parties rights to expense reimbursement and indemnity
not less comprehensive than those provided for in such Section 5). You may
terminate this Commitment Letter and/or the commitments of the Initial Lenders
with respect to the Facility (or a portion thereof (ratably among the Initial
Lenders)) at any time subject to the provisions of the immediately preceding
sentence.

 

10



--------------------------------------------------------------------------------

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including an agreement of each party to negotiate in good faith the Credit
Agreement by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the commitments provided hereunder
are subject only to conditions precedent as expressly provided herein and
(ii) the Fee Letter are legally valid and binding agreements of the parties
thereto with respect to the subject matter set forth therein.

Each party hereto agrees for itself and, with respect to the Borrower, its
affiliates, that any suit, action or proceeding arising in respect of this
Commitment Letter or the Commitment Parties’ commitments or agreements hereunder
or the Fee Letter brought by it or, with respect to the Borrower, any of its
affiliates shall be brought, and shall be heard and determined, exclusively in
any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of, and to venue in, such court and irrevocably
and unconditionally waives any objection which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising in respect of this
Commitment Letter or the Commitment Parties’ commitments or agreements hereunder
or the Fee Letter in any such court and any defense of any inconvenient forum to
the maintenance of any such suit, action or proceeding in any such court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to any of the parties hereto at the addresses above shall be effective
service of process against such party for any such suit, action or proceeding
brought in any court. Any right to trial by jury with respect to any suit,
action or proceeding arising in connection with or as a result of either the
Commitment Parties’ commitments or agreements hereunder or the Fee Letter or any
matter referred to in this Commitment Letter or the Fee Letter is hereby
irrevocably and unconditionally waived by the parties hereto. This Commitment
Letter and the Fee Letter will be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
laws; provided that (a) the interpretation of the definition of Material Adverse
Effect and whether there shall have occurred a Material Adverse Effect,
(b) whether the Acquisition has been consummated as contemplated by the Merger
Agreement and (c) whether the representations and warranties made by the
Acquired Company in the Merger Agreement are accurate and whether as a result of
any inaccuracy thereof the Borrower has the right to terminate its obligations
under the Merger Agreement or not to consummate the Acquisition, shall be
determined in accordance with the laws of the Delaware without regard to
principles of conflicts of laws that would result in the application of the laws
of another jurisdiction.

The Arranger hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) the Arranger and each Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Arranger and each Lender to identify the Borrower in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for the Arranger and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Facility and set forth the entire understanding of the parties

 

11



--------------------------------------------------------------------------------

hereto with respect thereto and supersede any prior written or oral agreements
between the parties hereto with respect to the Facility. This Commitment Letter
may not be amended, and no term or provision hereof may be waived or modified,
except by an instrument in writing signed by each of the parties hereto. The Fee
Letter may not be amended, and no term or provision thereof may be waived or
modified, except by an instrument in writing signed by each of the parties
thereto.

Please confirm that the foregoing is in accordance with your understanding by
(i) signing and returning to HSBC the enclosed copy of this Commitment Letter
and Fee Letter and (ii) engaging one or more investment banks reasonably
satisfactory to us, provided that an investment bank previously identified to us
is deemed satisfactory, in respect of certain permanent financing in lieu of the
Facility, on or before 11:59 PM (New York time) on January 31, 2017, whereupon
this Commitment Letter will become a binding agreement between HSBC and you. If
this Commitment Letter has not been signed and returned and the engagement
consummated as described in the preceding sentence by such date, this offer will
terminate on such date. We look forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Very truly yours, HSBC SECURITIES (USA) INC. By:  

/s/ Guillermo Nicolas Delamer

Name:   Guillermo Nicolas Delamer Title:   Director HSBC BANK PLC By:  

/s/ Colette Pithie

Name:   Colette Pithie Title:   Associate Director

HSBC BANK USA, NATIONAL ASSOCIATION,

            as Administrative Agent

By:  

/s/ Annette Kos-Culkin

Name:   Annette Kos-Culkin Title:   Vice President

 

[Signature Page to Backstop Facility Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF JANUARY 31, 2017: WALGREENS BOOTS ALLIANCE, INC.

By:

 

/s/ Claudio Moreno

Name:

 

Claudio Moreno

Title:

 

Vice President, Global Treasury

 

[Signature Page to Backstop Facility Commitment Letter]



--------------------------------------------------------------------------------

ANNEX A

CONFIDENTIAL

ANNEX A

You agree to indemnify and hold each Indemnified Person (as defined below)
harmless against (and, in the case of expenses, to reimburse each Indemnified
Person as the same are incurred for, promptly following written demand thereof)
any and all losses, claims, damages, liabilities and the reasonable and
documented or invoiced out-of-pocket legal (subject to the limitations set forth
below) and other expenses, in each case to the extent arising out of any
investigation, litigation, claim or proceeding in connection with or as a result
of the transactions contemplated by this Commitment Letter and the Fee Letter
(together the “Letters”) (whether or not such investigation, litigation, claim
or proceeding is brought by you, the Acquired Business or any of your or its
equityholders, affiliates or creditors or any Indemnified Person and whether or
not any Indemnified Person is otherwise a party thereto), except to the extent
that (and only for so long as) such loss, claim, damage, liability or related
expense (a) has been found by a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnified Person (or any of its controlling persons
or subsidiaries of controlling persons or any of their or such Indemnified
Person’s partners, members, directors, agents, employees, controlling persons,
or successors of any of the foregoing), or the material breach of the agreements
of such Indemnified Person (or any of its controlling persons or subsidiaries of
controlling persons or any of their or such Indemnified Person’s partners,
members, directors, agents, employees, controlling persons or successors of any
of the foregoing) set forth in one or both of the Letters, or (b) arises out of
or is in connection with any claim, litigation, loss or proceeding not involving
an act or omission of you or any of your affiliates and that is brought by an
Indemnified Person against another Indemnified Person (other than against any of
the Arranger, the Administrative Agent or other bookrunner in their capacities
as such). If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then you will contribute
to the amount paid or payable by such Indemnified Person as a result of such
loss, claim, damage or liability in such proportion as is appropriate to reflect
(a) the relative economic interests of (i) you and your equityholders and
affiliates, on the one hand and (ii) such Indemnified Person on the other hand,
in the matters contemplated by the Letters, and if (but only if and to the
extent) the allocation provided for in the immediately preceding clause (a) is
for any reason held to be unenforceable, (b) the relative fault of (1) you and
your equityholders and affiliates, on the one hand and (2) such Indemnified
Person on the other hand, with respect to such loss, claim, damage or liability
and any other relevant equitable considerations. Your reimbursement, indemnity
and contribution obligations under this paragraph shall be in addition to any
liability or obligation that you may otherwise have, shall extend upon the same
terms and conditions to each affiliate of each Commitment Party and the
controlling persons or subsidiaries of controlling persons or any of their or
such Commitment Party’s partners, members, directors, agents, employees,
controlling persons or successors of any of the foregoing (collectively, the
“Indemnified Persons”), and will be binding upon and inure to the benefit of any
successors of you, such Commitment Party, each such affiliate and any such
person. You will not be required to indemnify the Indemnified Persons for any
amount paid or payable by the Indemnified Persons in the settlement of any
action, proceeding or investigation without your written consent (such consent
not to be unreasonably withheld) shall be deemed reasonable), but you agree to
indemnify and hold harmless each Indemnified Person from and against any loss or
liability by reason of the settlement of any claim or action with your consent
in accordance with and to the extent provided in the other provisions of this
Annex A.

You shall not settle any such claim or action without the prior written consent
of the applicable Indemnified Persons (such consent not to be unreasonably
withheld) unless such settlement (a) provides for a full and unconditional
release of all liabilities arising out of such claim or action against such
Indemnified Persons and (b) does not include any statement as to or any
admission of fault, culpability, wrongdoing or a failure to act by or on behalf
of any Indemnified Person. In no event will you (or any of your subsidiaries or
affiliates), or any Indemnified Person have any liability for any indirect,
special, consequential or punitive damages (including, without limitation, any
loss of profits, business or

 

Annex A-1



--------------------------------------------------------------------------------

anticipated savings) in connection with or as a result of the transactions
contemplated by the Letters (it being agreed, however, that your indemnity and
contribution obligations, as set forth in the preceding provisions of this Annex
A, will apply in respect of any indirect, special, consequential or punitive
damages that may be awarded against any Indemnified Person in connection with a
claim by a third party unaffiliated with any of the Commitment Parties).

Notwithstanding the foregoing, (x) the Borrower’s obligation to reimburse legal
expenses shall be limited to the fees, charges and disbursements of one counsel
for all Indemnified Persons, taken as a whole, (and, if reasonably necessary,
one local counsel in any relevant jurisdiction (which may include one specialist
counsel acting in multiple jurisdictions) for all such Indemnified Persons, take
as a whole), which, if the Arranges or its affiliates shall be parties or
potential parties to any such action or proceeding, shall be selected by the
Arranger, and, solely in the case of an actual or perceived conflict of interest
where any Indemnified Person or Indemnified Persons affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of one additional counsel in each applicable jurisdiction for the
affected Indemnified Person or Indemnified Persons and (y) to the extent that it
is found by a final and non-appealable judgment of a court of competent
jurisdiction that an Indemnified Person is not entitled to indemnification
because such loss, claim, damage or liability resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person (or any of its
controlling persons or subsidiaries of controlling persons or any of their or
such Indemnified Person’s partners, members, directors, agents, employees,
controlling persons or successors of any of the foregoing), or the material
breach of the agreements of such Indemnified Person (or any of its controlling
persons or subsidiaries of controlling persons or any of their or such
Indemnified Person’s partners, members, directors, agents, employees,
controlling persons or successors of any of the foregoing) set forth in one or
both of the Letters or the Credit Agreement, then such Indemnified Person will
refund to the Borrower any portion of the reimbursed amounts that is
attributable to expenses incurred in relation to the act or omission of such
Indemnified Person which is the subject of such finding; provided, that any
amount so refunded shall be returned by the Borrower if such finding is
overturned by a higher court.

 

Annex A-2